             1

             2

             3

             4

             5

             6

             7                           UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF WASHINGTON
             8
                     In re                                                Chapter 11
             9

         10          EASTERDAY RANCHES, INC., et al.                      Lead Case No. 21-00141-WLH11
                                                                          Jointly Administered
         11
                                                     Debtors. 1
         12                                                               SUPPLEMENTAL ORDER (A)
                                                                          APPROVING DESIGNATION OF
         13
                                                                          STALKING HORSE BIDDER
         14                                                               AND RELATED BID
                                                                          PROTECTIONS IN
         15
                                                                          CONNECTION WITH AUCTION
         16                                                               FOR SALE OF ASSETS; AND (B)
                                                                          GRANTING RELATED RELIEF
         17

         18                  Upon the Debtors’ Supplemental Motion for Approval of (A) Designation of
         19      Stalking Horse Bidder and Related Bid Protections in Connection with Auction for Sale
         20      of Assets; and (B) Granting Related Relief (the “Motion”); 2 and the court having
         21      jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the court
         22      having found this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and the
         23      court may enter a final order consistent with Article III of the United States
         24      Constitution; and the court having found that venue of this proceeding and the Motion
         25      in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the court having
         26
                 1
         27          The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and
                     Easterday Farms, a Washington general partnership (21-00176).
         28      2
                     A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.

ee27mq0198       DOCS_SF:105604.2

             21-00141-WLH11          Doc 744     Filed 05/27/21     Entered 05/27/21 17:00:02        Pg 1 of 21
             1   considered the statements of counsel, the First Day Declaration, any objections raised,
             2   and the evidence presented at the hearing before this court (the “Hearing”); and it
             3   appearing that the relief requested in the Motion is reasonable and in the best interests
             4   of the Debtors’ bankruptcy estates, their creditors, and other parties in interest; and after
             5   due deliberation and sufficient cause appearing therefor;
             6           IT IS HEREBY FOUND AND DETERMINED THAT:
             7                      A.     The statutory predicates for the relief granted herein are sections
             8   105, 363, 503 and 507 of the Bankruptcy Code.
             9                      B.     The Debtors’ notice of the Motion, the Hearing, and the proposed
         10      entry of this Order was sufficient under the circumstances of these Chapter 11 Cases
         11      and complied with all applicable requirements of the Bankruptcy Code, the Bankruptcy
         12      Rules, and the applicable Local Rules. Accordingly, no other or further notice of the
         13      Motion or the entry of this Order is necessary or required.
         14                         C.     The Sellers and the Stalking Horse Bidder negotiated the Stalking
         15      Horse APA at arm’s length and in good faith, without collusion. The Stalking Horse
         16      APA represents the highest or otherwise best offer for the Property that the Sellers have
         17      received to date. Entry of this Order, including authorization for the Debtors to perform
         18      under the Stalking Horse APA (subject to solicitation of higher or otherwise better
         19      offers) and approval of the Break-Up Fee and Expense Reimbursement as set forth in
         20      the Stalking Horse APA (collectively, the “Bid Protections”), is in the best interests of
         21      the Debtors and their respective estates, creditors, and all other parties in interest.
         22                         D.     The Stalking Horse Bidder has acted in “good faith” within the
         23      meaning of section 363(m) of the Bankruptcy Code in connection with the Stalking
         24      Horse Bidder’s negotiation of the Stalking Horse APA, subject to (1) its ongoing
         25      compliance with the Bidding Procedures and (2) entry of the Sale Order.
         26                         E.     The Bid Protections, as set forth in the Stalking Horse APA, are (1)
         27      commensurate with the real and substantial benefits conferred upon the Debtors’ estates
         28      by the Stalking Horse Bidder; (2) reasonable and appropriate in light of the size and

ee27mq0198       DOCS_SF:105604.2

             21-00141-WLH11              Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 2 of 21
             1   nature of the proposed sale contemplated by the Stalking Horse APA, the commitments
             2   that have been made by the Stalking Horse Bidder, and the efforts that have been and
             3   will be expended by the Stalking Horse Bidder; and (3) necessary to induce the Stalking
             4   Horse Bidder to continue to pursue such sale and continue to be bound by the Stalking
             5   Horse APA.
             6                      F.     Moreover, the Bid Protections are an essential inducement to, and
             7   condition of, the Stalking Horse Bidder’s entry into, and continuing obligations under,
             8   the Stalking Horse APA. Unless it is assured that the Bid Protections will be available,
             9   the Stalking Horse Bidder is unwilling to be bound under the Stalking Horse APA
         10      (including the obligation to maintain its committed offer in accordance with the terms
         11      of the Stalking Horse APA while such offer is subject to higher or otherwise better bids
         12      as contemplated by the Bidding Procedures). The Bid Protections induced the Stalking
         13      Horse Bidder to submit a bid that will serve as a minimum or floor bid for the Property
         14      on which the Debtors, their creditors, and other bidders can rely. The Stalking Horse
         15      Bidder has provided a material benefit to the Debtors and their creditors by providing a
         16      baseline value, increasing the likelihood of competitive bidding at the Auction, and
         17      facilitating participation of other bidders in the sale process, thereby increasing the
         18      likelihood that the value of the Property will be maximized through the Debtors’ sale
         19      process.
         20                         G.     Accordingly, the Bid Protections are (i) fair, reasonable and
         21      appropriate and designed to maximize value for the benefit of the Debtors’ estates; and
         22      (ii) actual and necessary costs and expenses of preserving the Debtors’ estates within
         23      the meaning of sections 503(b) and 507(a) of the Bankruptcy Code; provided, however,
         24      that no Bid Protections shall be payable, nor shall the Stalking Horse Bidder seek to
         25      compel payment of the Break-Up Fee or Expense Reimbursement other than as set forth
         26      in the Stalking Horse APA.
         27                         H.     The court further finds that the proposed revised Sale Notice and
         28      Publication Notice are reasonably calculated to provide notice to parties-in-interest with

ee27mq0198       DOCS_SF:105604.2

             21-00141-WLH11              Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 3 of 21
             1   proper notice of the (1) Auction, (2) Sale Objection Deadline, (3) Assumption and
             2   Assignment Procedures, (4) Sale Hearing, and (5) Sale.
             3                      I.     The findings and conclusions set forth herein constitute the court’s
             4   findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made
             5   applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that any
             6   of the preceding findings of fact constitute conclusions of law, they are adopted as such.
             7   To the extent any of the preceding conclusions of law constitute findings of fact, they
             8   are adopted as such.
             9           IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
         10              1.         The Motion [ECF No. 724] is granted to the extent set forth herein.
         11              2.         All formal and informal objections, if any, to the relief requested in the
         12      Motion that have not been withdrawn, waived, or settled are overruled on the merits.
         13              3.         The Debtors are authorized, pursuant to sections 105(a) and 363(b) of the
         14      Bankruptcy Code, to enter into and perform under the Stalking Horse APA, subject to
         15      solicitation of higher or otherwise better offers for the Property. The Stalking Horse
         16      APA is authorized and approved, in the form attached as Exhibit A to the Notice of
         17      Revised (A) Stalking Horse APA; (B) Form of Sale Order; (C) Sale Notice; and (D)
         18      Publication Notice [Docket No. 737], as the stalking horse bid for the Property (the
         19      “Stalking Horse Bid”). The Stalking Horse Bidder shall be deemed a Qualified Bidder,
         20      and the Stalking Horse Bid shall be deemed a Qualified Bid, for all purposes under the
         21      Bidding Procedures Order and Bidding Procedures.
         22              4.         Subject to paragraph 7, the Stalking Horse APA shall be binding and
         23      enforceable on the parties thereto in accordance with its terms. The failure to describe
         24      specifically or include any provision of the Stalking Horse APA or related documents
         25      herein shall not diminish or impair the effectiveness of such provision. The Stalking
         26      Horse APA and any related agreements, documents or other instruments may be
         27      modified, amended or supplemented by the parties thereto, solely in accordance with
         28      the terms thereof, without further order of the court; provided, however, the parties may

ee27mq0198       DOCS_SF:105604.2

             21-00141-WLH11              Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 4 of 21
             1   not amend the purchase price, Bid Protections, or make any other changes to the
             2   Stalking Horse APA which are materially adverse to the Debtors without further order
             3   of the court.
             4           5.         The Bid Protections, set forth in the Stalking Horse APA, are approved.
             5   Notwithstanding the foregoing sentence, if the Stalking Horse Bidder is not the
             6   Successful Bidder for all the Property and elects to bid on individual farms and the
             7   Storage Complex, which it is authorized to do, then the Stalking Horse Bidder’s Break-
             8   Up Fee (but not its Expense Reimbursement) shall be reduced as follows: (1) as to the
             9   Storage Complex, if the Stalking Horse Bidder is not the Successful Bidder, then the
         10      Break-Up Fee shall be 2.75% of the dollar amount of the Successful Bidder’s purchase
         11      price of the Storage Complex (the “Storage Complex Break-Up Fee”); and (2)
         12      excluding the Storage Complex Break-Up Fee, if the Stalking Horse Bidder is not the
         13      Successful Bidder on any individual farm, the Break-Up Fee shall be reduced by the
         14      total acreage that is included in the Stalking Horse Bidder’s Successful Bid divided by
         15      the total acreage of the Property. The Bid Protections shall be (i) subject to the terms of
         16      the Stalking Horse APA, (ii) paid by the Debtors from the sale proceeds of an alternative
         17      transaction, (iii) the joint and several obligations of the Debtors, (iv) entitled to
         18      administrative expense status under sections 503(b) and 507 of the Bankruptcy Code
         19      and senior to other administrative expense claims against the Debtors and (v) survive
         20      the termination of the Stalking Horse APA, or dismissal or conversion of the Chapter
         21      11 Cases.
         22              6.         The revised Sale Notice and Publication Notice substantially in the forms
         23      attached to this Order as Exhibit 1 and Exhibit 2, respectively, are approved in all
         24      respects. No other or further notice of the Bidding Procedures, this Order, the
         25      Assumption and Assignment Procedures, the Sale Objection Deadline, the Sale
         26      Hearing, relevant objection or other deadlines, or the Sale is required.
         27              7.         For the avoidance of doubt and notwithstanding anything to the contrary
         28      contained in this Order, this Order does not approve the sale of Property under the

ee27mq0198       DOCS_SF:105604.2

             21-00141-WLH11            Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 5 of 21
             1   Stalking Horse APA or authorize the consummation of the Sale, such approval and
             2   authorization (if any) to be considered only at the Sale Hearing and all rights of all
             3   parties in interest to object to such approval and authorization are reserved.
             4           8.         Notwithstanding any term of the Stalking Horse APA or this Order, the
             5   court does not make any substantive determination regarding any (i) rights, claims,
             6   liens, causes of action, defenses or arguments held by any party or (ii) allocation,
             7   ownership, or valuation issues, and, with respect to the foregoing, the rights of all
             8   parties, including, without limitation, the Debtors and the Committees, are expressly
             9   reserved.
         10              9.         The failure to include or reference a particular provision of the Bidding
         11      Procedures specifically in this Order shall not diminish or impair the effectiveness or
         12      enforceability of such provision.
         13              10.        In the event of any inconsistencies between this Order and the Motion, or
         14      with any prior order or pleading, this Order shall govern in all respects.
         15              11.        This Order shall be binding on and inure to the benefit of the Debtors,
         16      including any chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates
         17      of the Debtors.
         18              12.        This Order shall constitute the findings of fact and conclusions of law.
         19              13.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),
         20      the terms and conditions of this Order shall be immediately effective and enforceable
         21      upon its entry.
         22              14.        The Debtors are authorized and empowered to take such steps, expend
         23      such sums of money and do such other things as may be necessary or appropriate to
         24      implement and effectuate the terms and requirements established and relief granted in
         25      this Order.
         26              15.        The court shall retain jurisdiction over any matter or dispute arising from
         27      or relating to this Order.
         28                                            /// END OF ORDER ///

ee27mq0198       DOCS_SF:105604.2

             21-00141-WLH11            Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02    Pg 6 of 21
             1
                 Presented by:
             2
                 /s/ Thomas A. Buford, III
             3   THOMAS A. BUFORD, III (WSBA 52969)
                 BUSH KORNFELD LLP
             4
                 RICHARD M. PACHULSKI (Admitted Pro Hac Vice)
             5   IRA D. KHARASCH (Admitted pro hac vice)
             6
                 JEFFREY W. DULBERG (Admitted Pro Hac Vice)
                 JASON H. ROSELL (Admitted Pro Hac Vice)
             7   PACHULSKI STANG ZIEHL & JONES LLP
             8   Attorneys for Debtors and Debtors in Possession

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28


ee27mq0198       DOCS_SF:105604.2

             21-00141-WLH11         Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 7 of 21
             1                                             Exhibit 1

             2                                        Form of Sale Notice

             3

             4

             5

             6

             7

             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28


ee27mq0198       DOCS_SF:105604.2

             21-00141-WLH11         Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 8 of 21
1

2

3
         ARMAND J. KORNFELD (WSBA #17214)                          HONORABLE WHITMAN L. HOLT
4        THOMAS A. BUFORD (WSBA #52969)
         RICHARD B. KEETON (WSBA #51537)
5        BUSH KORNFELD LLP
         601 Union Street, Suite 5000
6        Seattle, WA 98101
         Tel.: (206) 292-2110
7        Facsimile: (206) 292-2104
         Emails: akornfeld@bskd.com,
8        tbuford@bskd.com, and rkeeton@bskd.com
9        RICHARD M. PACHULSKI (CA Bar #90073)*
         IRA D. KHARASCH (CA Bar #109084)*
10       JEFFREY W. DULBERG (CA Bar #181200)*
         JASON H. ROSELL (CA Bar #269126)*
11       PACHULSKI STANG ZIEHL & JONES LLP
         10100 Santa Monica Blvd., 13th Floor
12       Los Angeles, CA 90067-4003
         Tel: (310) 277-6910
13       Facsimile: (310) 201-0760
         Emails: rpachulski@pszjlaw.com,
14       ikharasch@pszjlaw.com, jdulberg@pszjlaw.com,
         and jrosell@pszjlaw.com
15
         *Admitted Pro Hac Vice
16
         Attorneys for the Chapter 11 Debtors and
17       Debtors in Possession
18                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF WASHINGTON
19

20
         In re:                                                Chapter 11

21
         EASTERDAY RANCHES, INC., et al.,                      Lead Case No. 21-00141-WLH11
                                                               Jointly Administered
22
                            Debtors.1

23
                                                               NOTICE OF PROPOSED (A)
                                                               ACQUISITION BY DEBTORS
24
                                                               OF CERTAIN ASSETS
                                                               OWNED BY THE
25
                                                               EASTERDAYS; (B) SALE OF
                                                               PROPERTY, FREE AND
26
                                                               CLEAR OF ALL INTERESTS,
                                                               INCLUDING LIENS, CLAIMS,
27
                                                               LIABILITIES AND
     1
28         The Debtors along with their case numbers are as follows: Easterday Ranches, Inc., (21-00141-WLH11)
           and Easterday Farms, a Washington general partnership (21-00176-WLH11).

     DOCS_SF:105552.4

 21-00141-WLH11           Doc 744     Filed 05/27/21      Entered 05/27/21 17:00:02         Pg 9 of 21
1                                                                    ENCUMBRANCES; (C)
                                                                     ASSUMPTION AND
2                                                                    ASSIGNMENT OF
                                                                     EXECUTORY CONTRACTS
3                                                                    AND UNEXPIRED LEASES;
                                                                     AND (D) SCHEDULING OF
4                                                                    SALE HEARING RELATED
                                                                     THERETO
5

6
         YOU ARE RECEIVING THIS NOTICE BECAUSE IT MAY AFFECT YOUR
         RIGHTS AS A CREDITOR OF THE ABOVE-CAPTIONED DEBTORS, AS A
7           CREDITOR OF THE EASTERDAYS, OR AS A BIDDER FOR THE
8
                         PROPERTY DESCRIBED BELOW

9                                                   BACKGROUND
10
           On February 1, 2021, and February 8, 2021, Easterday Ranches, Inc. and
11   Easterday Farms (together, the “Debtors”), respectively, commenced the above-
     captioned chapter 11 bankruptcy cases (the “Chapter 11 Cases”) in the United
12
     States Bankruptcy Court for the Eastern District of Washington (the “Bankruptcy
13   Court”).
14         The Debtors operate commercial farms and ranches that utilize multiple
15   farms, feedlots, ranches, and other facilities that are commonly referred to as Nine
     Canyon Farm, Goose Gap Farm, River Farm, Cox Farm, Farm Manager House, and
16   Storage Complex (the “Property”). The Property is owned in part by the Debtors
17   (the “Debtor Property”) and in part by Cody Easterday and Debby Easterday,
     husband and wife, and Karen Easterday, in her individual capacity and as the
18   personal representative of the estate of Gale Easterday, 2 (collectively, the
19   “Easterdays,” owners of the “Easterday Property”).

20         To maximize the value of the Debtor Property, the Debtors determined that
     the Debtor Property should be marketed for sale with the Easterday Property.
21
     Likewise, to maximize the value of the Easterday Property, the Easterdays
22   determined that the Easterday Property should be marketed for sale with the Debtor
     Property. Accordingly, on March 26, 2021, the Debtors filed two motions with the
23
     Bankruptcy Court: (i) a motion to approve a cooperation agreement (the
24   “Cooperation Agreement”) between the Debtors and the Easterdays (together, the
     “Sellers”) and (ii) a motion (x) establishing a process to sell the Property and (y) to
25
     approve the sale of the Property at the conclusion of such process (the “Sale
26   Motion”).
27

28   2
          The administration of the Estate of Gale Easterday is currently pending in Franklin County Superior Court, Case No.
          21-450004-11.

     DOCS_SF:105552.4

 21-00141-WLH11           Doc 744        Filed 05/27/21        Entered 05/27/21 17:00:02              Pg 10 of 21
1         On April 28, 2021, the Bankruptcy Court entered an order (the “Cooperation
     Agreement Order”) approving the Cooperation Agreement between and among the
2
     Debtors and the Easterdays.
3
           The Sale Motion sought entry of two Bankruptcy Court orders at different
4    times in the sale process: a “Bidding Procedures Order” approving a sale process,
5    including bidding procedures, an auction, sale objection deadline and sale hearing,
     and a “Sale Order” relating to the Sale itself.
6
             On April 29, 2021, the Bankruptcy Court entered the Bidding Procedures
7
     Order which, among other things, (i) approved certain procedures for submitting
8    offers and bidding at an auction (“Bidding Procedures”), including the Debtors’
     ability to designate a stalking horse bidder for the Property, (ii) approved the
9
     procedures for the assumption and assignment of certain executory contracts and
10   unexpired leases, (iii) scheduled a hearing on the sale, and (iv) granted related
     relief.
11

12          On May 19, 2021, in accordance with the Bidding Procedures, the Sellers
     entered into a Purchase and Sale Agreement (the “Stalking Horse APA”) with
13
     Farmland Reserve, Inc. (the “Stalking Horse Bidder”), pursuant to which – subject
14   only to higher and better offers:
15                  (i) the Easterdays shall sell, assign, transfer, convey and deliver to the
16
             Debtors, and the Debtors shall acquire and accept, all rights, title and interest
             in and to the Easterday Property, upon which transfer all of the Easterday
17           Property shall constitute property of the Debtors’ bankruptcy estates and for
18
             which the Easterdays shall receive, subject to the approval of the Bankruptcy
             Court, an allocable interest in the Net Sale Proceeds, as such term is defined
19           in the Cooperation Agreement;
20
                   (ii) the Debtors shall sell, assign, transfer, convey and deliver to FRI,
21           and FRI shall acquire and accept from Debtors, free and clear of all Claims,
             Rights, and Encumbrances (as defined in the proposed Sale Order), all of the
22
             Debtors’ rights, title and interest in and to the Property; and
23
                   (iii) FRI shall pay $188,000,000 plus any transfer taxes or the like
24           “Purchase Price” for the Property ((i) through (iii), the “Sale”).
25
            Also on May 19, 2021, in connection with the entry of the Stalking Horse
26   APA, and in accordance with the Bidding Procedures Order, the Debtors filed with
     the Bankruptcy Court a motion to supplement the Sale Motion for entry of an order
27
     authorizing the Debtors to designate the Stalking Horse Bidder and provide it with
28   certain bid protections as described therein, and granting related relief (the

     DOCS_SF:105552.4

 21-00141-WLH11         Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 11 of 21
1    “Supplemental Bidding Procedures Motion”).              The Supplemental Bidding
     Procedures Motion further supplemented the relief requested in the Sale Motion to
2
     include authorization for the Debtors to acquire all rights, title and interest in and to
3    the Easterday Property for the purpose of including the Easterday Property in the
     sale of the Debtor Property, pursuant to the Stalking Horse APA. On May [●], 2021,
4
     the Bankruptcy Court entered an order approving the Supplemental Bidding
5    Procedures Motion (the “Supplemental Bidding Procedures Order”).
6           As described in greater detail below, the proposed Sale Order, if approved,
7    would, among other things, authorize (i) the Debtors to acquire the Easterday
     Property, including certain executory contracts and unexpired leases, and (ii) the
8    Debtors to consummate the Sale to FRI, free and clear of all Claims, Rights, and
9    Encumbrances, as further set forth in the proposed Sale Order attached as Exhibit F
     to the Stalking Horse APA.
10

11          Copies of the Sale Motion, the Bidding Procedures Order, Supplemental
     Bidding Procedures Order, the Stalking Horse APA, the proposed form of Sale Order,
12   and all exhibits and documents relating to the foregoing are available through the
13   Bankruptcy Court or may be obtained from the Debtors’ bankruptcy counsel by email
     to Jason Rosell (email: jrosell@pszjlaw.com).
14

15                                             NOTICE
16       PLEASE TAKE NOTICE OF THE FOLLOWING                                       MATTERS
17   RELATING TO THE SALE OF THE PROPERTY:
18   I.      Bidding Procedures and Stalking Horse Bid
19          Pursuant to the Bidding Procedures Order, in order for a Potential Bidder’s
     bid to be qualified for the Auction, it must comply with the Bidding
20
     Procedures, including that it must be delivered, so as to be received on or
21   before June 4, 2021 at 4:00 p.m. (Pacific Time) (the “Bid Deadline”), to: (a) the
     Debtors, T. Scott Avila, Chief Restructuring Officer (savila@paladinmgmt.com);
22
     (b) counsel to the Debtors, Richard M. Pachulski (machulski@pszjlaw.com), Ira D.
23   Kharasch (ikharasch@pszjlaw.com), Jeffrey Dulberg (jdulberg@pszjlaw.com), and
     Jason Rosell (jrosell@pszjlaw.com); (c) the Debtors’ broker, Skye Root
24
     (skye@rootagadvisory.com); (d) counsel to the Ranches Committee, Christopher
25   Durbin (cdurbin@cooley.com), Jay R. Indyke (jindyke@cooley.com), Cullen D.
26
     Speckhart (cspeckhart@cooley.com), and Michael Klein (mklein@cooley.com); and
     (e) counsel to the Farms Committee, Joseph M. Welch (jwelch@buchalter.com) and
27   Julian I. Gurule (jgurule@buchalter.com) (collectively, the “Notice Parties”).
28


     DOCS_SF:105552.4

 21-00141-WLH11         Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 12 of 21
1          In order to receive copies of (i) the form of confidentiality agreement to
     become a Potential Bidder, or (ii) the form asset purchase agreement, kindly submit a
2
     request by email to both (a) counsel to the Debtors, Pachulski Stang Ziehl & Jones
3    LLP, Attention: Jason Rosell (email: jrosell@pszjlaw.com) and (b) the Debtors’
     broker, Skye Root (skye@rootagadvisory.com).
4

5          In order for a Potential Bidder to obtain access to the Debtors’ data room for
     information concerning the Property, a Potential Bidder must first sign and deliver a
6    confidentiality agreement to the Debtors and provide certain financial data, which
7    must be acceptable to the Debtors. Please refer to the Bidding Procedures for further
     information concerning submitting a Qualified Bid to participate at the Auction.
8
     II.     Sale Hearing and Closing
9
            The Sale Hearing is scheduled for July 14, 2021 at 11:00 a.m. (Pacific Time)
10
     before the Honorable Whitman L. Holt in the United States Bankruptcy Court for the
11   Eastern District of Washington, 402 E. Yakima Avenue, Second Floor Courtroom,
     Yakima, WA 98901 to consider approval of (i) the acquisition by Debtors of the
12
     Easterday Property; (ii) the Sale to the Stalking Horse Bidder or other Successful
13   Bidder(s); and (iii) such other and further relief as may be just and appropriate.
     Parties may appear at the Sale Hearing by telephone. To make a telephonic
14
     appearance, parties must call 877-402-9757; code 7036041. The Sale Hearing is
15   being held to approve the highest or otherwise best offer received for the Property at
     the Auction, which, if any, will take place on June 14, 2021, commencing at 10:00
16
     a.m. (Pacific Time), via videoconference unless otherwise determined by the
17   Debtors and communicated to all Consultation Parties and Qualified Bidders. The
     Sale Hearing may be adjourned or rescheduled with prior notice filed on the docket
18
     of these Chapter 11 Cases or without prior notice by an announcement of the
19   adjourned date at the Sale Hearing.
20       THE DEADLINE TO OBJECT TO THE DEBTORS’ REQUEST FOR
21   AUTHORIZATION AND APPROVAL TO (1) ACQUIRE THE EASTERDAY
     PROPERTY, AND (2) SELL THE PROPERTY FREE AND CLEAR OF ALL
22   CLAIMS, RIGHTS, AND ENCUMBRANCES TO THE STALKING HORSE
23   BIDDER OR OTHER SUCCESSFUL BIDDER(S) (EACH, A “SALE
     OBJECTION”) IS JUNE 30, 2021 at 4:00 P.M. (PACIFIC TIME) (THE “SALE
24   OBJECTION DEADLINE”).
25
            Any person or entity wishing to submit a Sale Objection must do so in writing
26   and state with particularity the grounds for such objection or other statement of
27
     position. All Sale Objections shall be served so as to be actually received by no later
     than the Sale Objection Deadline by (i) counsel to the Debtors: (a) Bush Kornfeld
28   LLP, 601 Union Suite, Suite 500, Seattle, WA 98101, Attention: Armand J. Kornfeld

     DOCS_SF:105552.4

 21-00141-WLH11         Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 13 of 21
1    (jkornfeld@bskd.corn) and Thomas A. Buford (tbuford@bskd.com); and (b)
     Pachulski Stang Ziehl & Jones, LLP, 10100 Santa Monica Boulevard, 13th Floor, Los
2
     Angeles, CA 90067, Attention: Richard M. Pachulski (machulski@pszjlaw.com), Ira
3    D. Kharasch (ikharasch@pszjlaw.com), Jeffrey W. Dulberg (jdulberg@pszjlaw.com)
     and Jason H. Rosell (jrosell@pszjlaw.com); (ii) the Office of the United States
4
     Trustee for the Eastern District of Washington, 920 W Riverside Ave, Suite 593,
5    Spokane, WA 99201, Attn: Gary W. Dyer (Gary.W.Dyer@usdoj.gov); (iii) counsel to
     the Stalking Horse Bidder, Stoel Rives LLP, 600 University Street, Suite 3600,
6
     Seattle, WA 98101, Attention: Oren B. Haker (oren.haker@stoel.com) and Ellen E.
7    Ostrow (ellen.ostrow@stoel.com); and (iv) those parties who have filed notices of
     appearance and/or requested service of all motions and pleadings in these Chapter 11
8
     Cases prior to the date of service thereof.
9
            The failure of any person or entity to file and serve a Sale Objection on or
10   before the Sale Objection Deadline, as applicable, (i) may be deemed to consent to
11   the sale or assignment approved by the Bankruptcy Court and the other relief
     requested in the Sale Motion and the Supplemental Bidding Procedures Motion, and
12   (ii) may be a bar to the assertion of any objection to the Sale (including in any such
13   case, without limitation, the transfer of the Property free and clear of all Claims,
     Rights, and Encumbrances).
14
     III.    Assumption and Assignment of the Contracts and Leases
15
            The Sale Order, if approved, shall authorize the assumption and assignment of
16
     certain executory contracts and unexpired leases (“Assigned and Assumed Leases and
17   Contracts”) to the Stalking Horse Bidder or other Successful Bidder(s). In accordance
     with the Bidding Procedures Order, individual notices setting forth the Assigned and
18
     Assumed Leases and Contracts to be assumed by the Debtors and assigned or sold
19   and transferred to the Stalking Horse Bidder or Successful Bidder(s), and the
     proposed Cure Amounts for such contracts, will be given to all counterparties to the
20
     Assigned and Assumed Leases and Contracts. Such counterparties will be given the
21   opportunity to object to the assumption and assignment, or sale and transfer, of any
     Assigned and Assumed Leases and Contracts and the proposed Cure Amount. This
22
     Notice is subject to the full terms and conditions of the Bidding Procedures and the
23   Bidding Procedures Order, which shall control in the event of any conflict. The
24
     Debtors encourage all persons that are parties to Assigned and Assumed Leases and
     Contracts to review such documents and all other Sale-related documents in their
25   entirety and to consult an attorney if they have questions or want advice.
26   IV.     Sale of the Easterday Property (including Certain Leases and Contracts)
27         The Easterday Property will be acquired by the Debtors in consideration for an
28   allocable interest in the Net Sale Proceeds to be determined by the Bankruptcy Court

     DOCS_SF:105552.4

 21-00141-WLH11         Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 14 of 21
1    at a later date, then immediately sold by the Debtors (together with the Debtor
     Property) to the Stalking Horse Bidder or Successful Bidder(s) free and clear of
2
     Claims, Rights and Encumbrances. The Sale Order also is expected to include terms
3    that directly or indirectly protect the Stalking Horse Bidder or other Successful
     Bidder(s) against claims by the Easterdays’ creditors, including successor liability
4
     claims and fraudulent transfer claims, including without limitation findings of fact
5    and conclusions of law to the effect that the transfer of the Property to the Stalking
     Horse Bidder or the Successful Bidder(s) is not intended to hinder, delay, or defraud
6
     any of the Sellers’ creditors; that the Property is being sold at arms’-length for fair
7    consideration and reasonably equivalent value; and that the Stalking Horse Bidder or
     the Successful Bidder(s) is a good faith purchaser.
8

9          As a result of these terms, the structure of the Sale and the terms of the Sale
     Order are both intended and expected to limit the Sellers’ creditors’ rights against the
10
     Stalking Horse Bidder or the Successful Bidder(s) and the Property. The Sellers
11   believe that such effects are appropriate and justified by the benefits expected to be
     received by the Sellers and their creditors, and will request that the Bankruptcy Court
12
     approve them pursuant to the Sale Order.
13
            Any of the Sellers’ creditors who are opposed to the acquisition of the
14
     Easterday Property by the Debtors and/or the Sale to the Stalking Horse Bidder or the
15   Successful Bidder(s) must timely object to the Sale Motion, failing which they may
     be deemed to have consented to the Sale, regardless of whether such creditors are
16
     parties in interest in the Chapter 11 Cases.
17
                              *                    *                  *
18

19       IF YOU FAIL TO TIMELY AND PROPERLY FILE AND SERVE AN
     OBJECTION AS PROVIDED HEREIN YOU MAY (I) BE DEEMED TO
20
     HAVE FOREVER WAIVED AND RELEASED ANY RIGHT TO ASSERT AN
21   OBJECTION TO THE SALE OR THE RELIEF SET FORTH IN THE
     PROPOSED SALE ORDER, (II) BE DEEMED TO HAVE OTHERWISE
22
     CONSENTED TO THE SALE OF THE EASTERDAY PROPERTY TO THE
23   DEBTORS AND THE DEBTORS’ SALE OF THE PROPERTY TO THE
24
     STALKING HORSE BIDDER OR SUCCESSFUL BIDDER(S) ON THE
     TERMS SET FORTH IN THE STALKING HORSE APA AND THE SALE
25   ORDER, FREE AND CLEAR OF CLAIMS, RIGHTS, AND
26
     ENCUMBRANCES, AND (III) AS A RESULT OF THE FOREGOING BE
     BARRED AND FOREVER ESTOPPED FROM ASSERTING ANY CLAIMS,
27   RIGHTS, AND ENCUMBRANCES AGAINST THE STALKING HORSE
28
     BIDDER OR SUCCESSFUL BIDDER(S) AND THE PROPERTY.


     DOCS_SF:105552.4

 21-00141-WLH11         Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 15 of 21
1        THESE CONSEQUENCES MAY APPLY WHETHER OR NOT YOU
     ARE A CREDITOR OF THE DEBTORS OR OTHERWISE A PARTY IN
2
     INTEREST IN THE CHAPTER 11 CASES.
3
     Dated: May [●], 2021               BUSH KORNFELD LLP
4
                                        /s/ Thomas A. Buford, III
5
                                        THOMAS A. BUFORD, III (WSBA 52969)
6                                       BUSH KORNFELD LLP
7                                       RICHARD M. PACHULSKI (admitted pro hac vice)
8                                       IRA D. KHARASCH (admitted pro hac vice)
                                        JEFFREY W. DULBERG (admitted pro hac vice)
9
                                        JASON H. ROSELL (admitted pro hac vice)
10                                      PACHULSKI STANG ZIEHL & JONES LLP
11                                      Attorneys for Debtors and Debtors in Possession

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     DOCS_SF:105552.4

 21-00141-WLH11         Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 16 of 21
             1                                             Exhibit 2

             2                                     Form of Publication Notice

             3

             4

             5

             6

             7

             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28


ee27mq0198       DOCS_SF:105604.2

             21-00141-WLH11         Doc 744   Filed 05/27/21   Entered 05/27/21 17:00:02   Pg 17 of 21
                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WASHINGTON


    In re                                                  Chapter 11

    EASTERDAY RANCHES, INC., et al.                        Lead Case No. 21-00141-11
                                                           Jointly Administered
                                         Debtors.1

                       NOTICE OF SALE OF PROPERTY BY AUCTION,
                     SALE OBJECTION DEADLINE, AND SALE HEARING

NOTICE TO CREDITORS OF EASTERDAY RANCHES, INC. (“RANCHES”);
EASTERDAY FARMS (“FARMS”); CODY EASTERDAY AND DEBBY EASTERDAY,
HUSBAND AND WIFE, KAREN EASTERDAY, IN HER INDIVIDUAL CAPACITY
AND AS THE PERSONAL REPRESENTATIVE OF THE ESTATE OF GALE
EASTERDAY2 (COLLECTIVELY, THE “EASTERDAYS”).

PLEASE TAKE NOTICE OF THE FOLLOWING MATTERS THAT MAY AFFECT
YOUR RIGHTS:

       On February 1, 2021, and February 8, 2021, respectively, Ranches and Farms (together,
the “Debtors”), commenced chapter 11 bankruptcy cases (the “Bankruptcy Cases”) in the U.S.
Bankruptcy Court for the Eastern District of Washington (the “Bankruptcy Court”).

       The Debtors operate commercial farms and ranches that utilize multiple farms, feedlots,
ranches, and other facilities that are commonly referred to as Nine Canyon Farm, Goose Gap
Farm, River Farm, Cox Farm, Farm Manager House, and Storage Complex (the “Property”). The
Property is owned in part by the Debtors (the “Debtor Property”) and in part by the Easterdays
(the “Easterday Property”).

        To maximize the value of the Property, the Debtors and the Easterdays determined that
the Property should be marketed for sale together. Accordingly, on March 26, 2021, the Debtors
filed two motions with the Bankruptcy Court: (i) a motion to approve a cooperation agreement
(the “Cooperation Agreement”) between the Debtors and the Easterdays (together, the “Sellers”)
and (ii) a motion (x) establishing a process to sell the Property and (y) to approve the sale of the
Property at the conclusion of such process (the “Sale Motion”).



1
      The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and Easterday
      Farms, a Washington general partnership (21-00176).
2
      The administration of the Estate of Gale Easterday is currently pending in Franklin County Superior Court,
      Case No. 21-450004-11.


DOCS_SF:105553.4


21-00141-WLH11            Doc 744       Filed 05/27/21       Entered 05/27/21 17:00:02            Pg 18 of 21
        On April 28, 2021, the Bankruptcy Court entered an order (the “Cooperation Agreement
Order”) approving the Cooperation Agreement between and among the Debtors and the
Easterdays. On April 29, 2021, the Bankruptcy Court entered the Bidding Procedures Order
which, among other things, (i) approved procedures for submitting offers and bidding at an
auction for the Property (“Bidding Procedures”), (ii) approved procedures for the assumption and
assignment of certain executory contracts and unexpired leases, (iii) scheduled a hearing on the
sale, and (iv) granted related relief.

       On May 19, 2021, the Sellers, entered into a purchase and sale agreement (the “Stalking
Horse APA”) with Farmland Reserve, Inc. (“FRI” or the “Stalking Horse Bidder”), pursuant to
which, and subject to higher and better offers in accordance with the Bidding Procedures:

                 (i) the Debtors shall acquire the Easterday Property, upon which transfer
        all of the Easterday Property shall constitute property of the Debtors’ bankruptcy
        estates in the Bankruptcy Cases and for which the Easterdays shall receive,
        subject to the approval of the Bankruptcy Court, an allocable interest in the Net
        Sale Proceeds, as such term is defined in the Cooperation Agreement;

              (ii) the Debtors shall sell, assign, transfer, convey and deliver to FRI, and
        FRI shall acquire and accept from Debtors, free and clear of all Claims, Rights,
        and Encumbrances (as defined in the proposed Sale Order attached to the Stalking
        Horse APA), all of the Debtors’ rights, title and interest in and to the Property;
        and

              (iii) FRI shall pay $188,000,000 plus any transfer taxes or the like
        “Purchase Price” for the Property ((i) through (iii), the “Sale”).

       Also on May 19, 2021, the Debtors supplemented the Sale Motion with their motion to
designate FRI as the Stalking Horse Bidder, approve the bid protections in the Stalking Horse
APA, and supplement the relief requested by the Debtors in the Sale Motion to include
authorization for the Debtors to acquire all rights, title and interest in and to the Easterday
Property for the purpose of including the Easterday Property in the Sale, pursuant to the Stalking
Horse APA (“Supplemental Bidding Procedures Motion”).

        On May __, 2021, the Bankruptcy Court entered an order granting the Supplemental
Bidding Procedures Motion, pursuant to which the Bankruptcy Court (i) approved the Stalking
Horse APA as the Stalking Horse Bid and FRI as the Stalking Horse Bidder, (ii) authorized the
Debtors to enter into and perform under the Stalking Horse APA, subject to higher or otherwise
better offers by other qualified bidders, and (iii) approved the Debtors’ request to supplement the
relief requested by the Debtors in the Sale Motion to include authorization for the Debtors to
acquire all rights, title and interest in and to the Easterday Property for the purpose of
consummating the Sale with the Stalking Horse Bidder, subject to higher or otherwise better
offers by other qualified bidders at an auction (the “Auction”) to be held on June 14, 2021,
commencing at 10:00 a.m. (Pacific Time) (“Supplemental Bidding Procedures Order”).




DOCS_SF:105553.4


21-00141-WLH11        Doc 744     Filed 05/27/21     Entered 05/27/21 17:00:02        Pg 19 of 21
      THE BANKRUPTCY COURT HAS CURRENTLY SET JUNE 30, 2021 AT 4:00
P.M. (PACIFIC TIME) AS THE DEADLINE FOR ALL OBJECTIONS TO THE SALE
(THE “SALE OBJECTION DEADLINE”).

        All objections to the Sale and related relief must: (a) be in writing; (b) be signed by
counsel or attested to by the objecting party; (c) conform to the Federal Rules of Bankruptcy
Procedure and the Local Rules of the Bankruptcy Court (“Local Rules”); (d) be filed with the
Clerk of the Bankruptcy Court, 402 E. Yakima Avenue, Yakima, WA 98901 by no later than the
Sale Objection Deadline; and (e) be served in accordance with the Local Rules so as to be
received on or before the Objection Deadline by the following: (i) counsel to the Debtors: (a)
Bush Kornfeld LLP, 601 Union Suite, Suite 500, Seattle, WA 98101, Attention: Armand J.
Kornfeld (jkornfeld@bskd.com) and Thomas A. Buford (tbuford@bskd.com); and (b) Pachulski
Stang Ziehl & Jones, LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067,
Attention: Richard M. Pachulski (rpachulski@pszjlaw.com), Ira D. Kharasch
(ikharasch@pszjlaw.com), Jeffrey W. Dulberg (jdulberg@pszjlaw.com) and Jason H. Rosell
(jrosell@pszjlaw.com); (ii) the Office of the United States Trustee for the Eastern District of
Washington, 920 W Riverside Ave, Suite 593, Spokane, WA 99201, Attn: Gary W. Dyer
(Gary.W.Dyer@usdoj.gov); (iii) counsel to the Stalking Horse Bidder, Stoel Rives LLP, 600
University Street, Suite 3600, Seattle, WA 98101, Attention: Oren B. Haker
(oren.haker@stoel.com) and Ellen E. Ostrow (ellen.ostrow@stoel.com); and (iv) those parties
who have filed notices of appearance and/or requested service of all motions and pleadings in
these Chapter 11 Cases prior to the date of service thereof.

     THE SALE SHALL BE FREE AND CLEAR OF ALL LIENS, CLAIMS,
ENCUMBRANCES OR OTHER INTERESTS UNDER SECTION 363 OF THE
BANKRUPTCY CODE. THE ASSIGNMENT OF CERTAIN OF THE SELLERS’
CONTRACTS AND LEASES MAY BE APPROVED AND AUTHORIZED BY THE
BANKRUPTCY COURT ABSENT A TIMELY OBJECTION BY ANY PERSON OR
ENTITY CLAIMING AN INTEREST OR RIGHT IN SUCH CONTRACT OR LEASE.
THE FAILURE OF ANY PERSON OR ENTITY TO FILE AND SERVE AN
OBJECTION ON OR BEFORE THE SALE OBJECTION DEADLINE MAY BE
DEEMED CONSENT TO ANY SALE OR ASSIGNMENT APPROVED BY THE
BANKRUPTCY COURT AND MAY BE A BAR TO THE ASSERTION OF ANY LIENS,
CLAIMS, RIGHTS, ENCUMBRANCES OR OTHER INTERESTS IN THE PROPERTY
SOLD, ASSIGNED OR OTHERWISE TRANSFERRED TO THE STALKING HORSE
BIDDER OR THE SUCCESSFUL BIDDER(S), AND MAY BE A BAR TO ANY
RECOVERY AGAINST THE STALKING HORSE BIDDER OR OTHER SUCCESSFUL
BIDDER(S).

       IF YOU ARE A CREDITOR OF THE SELLERS OR A CONTRACT OR LEASE
COUNTERPARTY TO ANY OF THE SELLERS, YOUR RIGHTS MAY BE AFFECTED
BY THE SALE OF THE PROPERTY TO THE STALKING HORSE BIDDER OR
OTHER SUCCESSFUL BIDDER(S). You should review the documents related to the Sale
and discuss them with your attorney. If you do not have an attorney, you may wish to consult
one. Sale documents, including the Stalking Horse APA, Sale Motion, Bidding Procedures
Order, Supplemental Bidding Procedures Order, and proposed sale order, can be obtained



DOCS_SF:105553.4


21-00141-WLH11       Doc 744    Filed 05/27/21     Entered 05/27/21 17:00:02       Pg 20 of 21
through the Bankruptcy Court or by requesting copies from the Debtors’ bankruptcy counsel by
email to Jason Rosell (email: jrosell@pszjlaw.com). If you do not want the Bankruptcy Court
to approve the Sale, you must file an objection with the Bankruptcy Court by the Sale
Objection Deadline as set forth above.

       A hearing to confirm the results of the Auction and approve the sale of the Property (the
“Sale Hearing”) will be held before the Honorable Whitman Holt, United States Bankruptcy
Judge, on July 14, 2021 at 11:00 a.m. (PT), or at such other time as the Bankruptcy Court
permits, in the United States Bankruptcy Court for the Eastern District of Washington, 402 E.
Yakima Avenue, Second Floor Courtroom, Yakima, WA 98901. Parties may appear at the Sale
Hearing by telephone. To make a telephonic appearance, parties must call 877-402-9757; code -
7036041. The Debtors may adjourn or reschedule the Sale Hearing one or more times with prior
notice filed on the docket in the Bankruptcy Cases or without prior notice by making an
announcement at the Sale Hearing.

       Dates set forth in this notice are subject to change, and further notice of such changes
may not be provided except through announcements in open court and/or the filing of notices in
the Bankruptcy Cases. Interested persons or entities are encouraged to monitor the electronic
court docket for further updates.




DOCS_SF:105553.4


21-00141-WLH11       Doc 744     Filed 05/27/21    Entered 05/27/21 17:00:02        Pg 21 of 21
